779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ULYSSES GREEN, Plaintiff-Appellantv.OLLIE BIVINS, PHILIP C. ELLIOTT, THOMAS McCOMBS, Defendants-Appellees.
84-1374
United States Court of Appeals, Sixth Circuit.
10/7/85

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  MERRITT and JONES, Circuit Judges; and BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff claims that the named defendants violated his 'due process' and other constitutional rights in the course of a 1971 Michigan state court murder trial.  The district court dismissed the action, finding that it fell within the definition of 'frivolous' in 28 U.S.C. Sec. 1915(d).  Plaintiff has appealed.  On appeal, plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the district court's treatment of this case.  Plaintiff's complaint simply does not contain sufficient allegations upon which a claim for relief under 42 U.S.C. Sec. 1983 can be sustained.  For this reason, and for the reasons set forth in the opinion on review, we affirm.


4
We note that Green's appellate brief articulates several new claims with a reasonable amount of detail.  Although we do not review claims that were not placed before the districat court, Green may raise these claims before the district court if he wishes to pursue them.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit.


6
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it hereby is affirmed.